DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 (similarly claim 16) is missing a comma after “programmed to”.  Correction is requested.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system control processor” programmed to: obtain, make, allocate, setup, present, initiate, send, identify, transmit, proxy in claims 1, 3, 6, 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “locally” in claim 1 (similarly claims 9 and 17) is a relative term which renders the claim indefinite. The term “locally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The examiner is unclear how “locally” should be interpreted.
For example:
Local to a single physical server.
Local to the network, if so, private network, subnet, global network, etc.
Local to a particular data center, geographical location, etc.
Etc.

Claim 2 (similarly claims 10 and 18) recites the limitation "the at least one control resource set" and “the at least one hardware resource set”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easterling et al. (Pub 20190188014) (hereafter Easterling) in view of Krishnam et al. (Pub 20200044966) (hereafter Krishnam).

As per claim 1, 
A system for providing computer implemented services using information handling systems, comprising: 
a first information handling system of the information handling systems comprising a system control processor and at least one computing resource set, wherein the system control processor is programmed to: ([Paragraph 14], Referring now to the figures, FIG. 1 is a block diagram depicting an example system that creates a virtual appliance. The system may include a computing environment 100, the typing of which is physical infrastructure (e.g., a bare metal server), virtual infrastructure (e.g., a virtual machine environment), or cloud infrastructure (e.g., a public cloud service).)
obtain a composition request for a composed information handling system; ([Paragraph 52], Then, at block 416, the appliance abstraction engine configures the virtual infrastructure environment by, for example, requesting a virtual machine according to the capabilities defined in the specification (e.g., compute, memory, network, storage capabilities), initializing a network fabric, and/or other initializations defined in the specification.)
make a first determination that the first information handling system is not capable of servicing the composition request locally; and ([Paragraph 21], For example, the appliance abstraction engine 104 may manipulate or reserve resources of the computing environment 100 to match the capabilities in the specification. The appliance abstraction engine 104 may track in its inventory the portion of available resources 110 that are allocated to the virtual appliance 112. If the available resources 110 are insufficient to satisfy the capabilities of the specification, the appliance abstraction engine 104 may return an error to the caller.)
based on the first determination: 
allocate, an available resource on the first information handling system to the composed information handling system; 
sending a resource allocation request to a system control processor manager for access to an additional resource; ([Paragraph 33], For example, the computing platform 214 may request additional resources of the environment 200 to be allocated to the virtual appliance 212.  [Paragraph 53], the appliance abstraction engine configures the cloud infrastructure environment by, for example, initializing and allocating a portion of the cloud infrastructure for the virtual appliance according to the capabilities defined in the specification (e.g., compute, memory, network, storage capabilities).)
obtain, in response to the allocation request, a notification for access to a second information handling system of the information handling systems that provides the available resource; 
setup management services for available resource and the additional resource to obtain logical hardware resources; and 
present the logical hardware resources to the at least one compute resource set as bare metal resources. ([Paragraph 19], In other words, the specification may be deemed in some examples to define a minimum resource envelope needed to support the computing platform to be deployed on the computing environment 100. For example, the capabilities may include minimum firmware levels for supporting the computing platform. Another example of specified capabilities includes network fabric initialization parameters, or in other words, what the desired network topology looks like. Another example specified capability may relate to storage initialization parameters (e.g., for standing up a storage-type computing platform), such as whether the virtual appliance should have block level storage, file level storage, object storage, etc., and/or what storage access protocol to utilize. The capabilities may also include high availability parameters, such as node configuration, fault tolerance, etc. In general, the capabilities defined in the specification need not be written in terms of the underlying infrastructure type of the computing environment 100, thus enabling a caller to deploy to any type of computing environment 100.  [Paragraph 26], the appliance abstraction engine 104 may receive or retrieve updates to platform artifacts, and in turn may provide them to the virtual appliance 112. A lifecycle management component may then update the computing platform accordingly. For example, the lifecycle management component may be part of the computing platform itself or may be part of the component that managed starting up the computing platform (e.g., the self-assembling system referenced above) or may be an independent component. [Paragraph 29], FIG. 2A depicts a computing environment 200 that is physical infrastructure. For example, the physical infrastructure environment 200 includes a bare metal server and/or other physical data center equipment (e.g., a switch). An appliance abstraction engine 204 is deployed to and running on the environment 200 and may be similar in many respects to the appliance abstraction engine 104 described above.  [Paragraph 31], Having been instructed upon initialization that the appliance abstraction engine 204 is in a physical environment, the appliance abstraction engine 204 may utilize its discovery tools for a physical environment, such as message gathering on a management network of the computing environment 200 (e.g., messages based on server power on events, etc.). Because the environment 200 is physical infrastructure, the discovered resources may be described at a low level, in terms of firmware and hardware details, such as the identification of hosts, drives, network switches, ports, uplinks/downlinks, etc.  [Paragraph 36], The appliance abstraction engine 234 may create a virtual appliance 242 in accordance with the specification 240, by interfacing with and controlling the aforementioned virtual machine controller for example. For example, the appliance abstraction engine 234 may provision a virtual machine, bootstrap the specification capabilities (e.g., initializing the network fabric, provisioning storage such as iSCSI-attached disk, etc.), and/or populate computing platform artifacts to the virtual machine controller repositories).  [Paragraph 51], If the environment is physical infrastructure (“YES” at block 402), the appliance abstraction engine proceeds to discover, at block 404, resources of the physical infrastructure environment using message gathering on a management network of the environment and tracks the discovered resources in an inventory. In some implementations, other types of physical infrastructure interrogation techniques may be used, in addition or in the alternative. Then, at block 406, the appliance abstraction engine configures the physical infrastructure environment by, for example, verifying that the environment meets minimum firmware levels defined in the specification, initializing the network fabric, and/or initializing storage. The appliance abstraction engine may also populate the physical environment with platform artifacts, per the specification.)
	Although Easterling discloses determining that the first information handling system is not capable of servicing the composition request locally; allocating available resource, sending resource allocation request, setup management services and present the logical hardware resources to the at least one compute resource set as bare metal resource.
	Easterling does not explicitly disclose allocating available resource, sending resource allocation request, setup management services and present the logical hardware resources to the at least one compute resource set as bare metal resource are based on the first determination.
	Krishnam teaches based on the first determination. ([Paragraph 20], In some examples, managing VMs in this manner includes instantiating, removing, and/or migrating VMs, as well optimizing the allocation of resources to the VMs during operation. By way of example, if resource demands exceed a current capability of hosts 104a of data center 102a, virtualization manager 112 can request that one or more additional hosts be injected into the cluster of hosts…   In some embodiments, virtualization manager 112 further carries out administrative tasks for data center 102a, such as load balancing between hosts, enforcing various policies, and/or updating host firmware and software.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teaches of Easterling wherein specification/composition request is received, based on resource availability additional resources are added/allocated/request to be added, to the composed information handling system, communication messages are sent/received on the environment resource availability/configuration and physical resources are presented as logical hardware resources, into teachings of Krishnam wherein if capacity/capability is/are not available of servicing the composition request locally, physical resource(s) is/are requested to be added to the local environment, because this would enhance the teachings of Easterling wherein by requesting for additional resource(s) to satisfy the capability specified within the specification without causing an error, it allows the request to be fulfilled without error(s) and without delay.

As per claim 2, rejection of claim 1 is incorporated:

	Easterling teaches wherein the at least one control resource set comprises the system control processor, wherein the system control processor is further programmed to provide virtualization services for the at least one hardware resource set when providing the management services. ([Paragraph 14], Referring now to the figures, FIG. 1 is a block diagram depicting an example system that creates a virtual appliance. The system may include a computing environment 100, the typing of which is physical infrastructure (e.g., a bare metal server), virtual infrastructure (e.g., a virtual machine environment), or cloud infrastructure (e.g., a public cloud service). [Paragraph 19], In other words, the specification may be deemed in some examples to define a minimum resource envelope needed to support the computing platform to be deployed on the computing environment 100. For example, the capabilities may include minimum firmware levels for supporting the computing platform. Another example of specified capabilities includes network fabric initialization parameters, or in other words, what the desired network topology looks like. Another example specified capability may relate to storage initialization parameters (e.g., for standing up a storage-type computing platform), such as whether the virtual appliance should have block level storage, file level storage, object storage, etc., and/or what storage access protocol to utilize. The capabilities may also include high availability parameters, such as node configuration, fault tolerance, etc. In general, the capabilities defined in the specification need not be written in terms of the underlying infrastructure type of the computing environment 100, thus enabling a caller to deploy to any type of computing environment 100.  [Paragraph 33], For example, the computing platform 214 may request additional resources of the environment 200 to be allocated to the virtual appliance 212.  [Paragraph 53], the appliance abstraction engine configures the cloud infrastructure environment by, for example, initializing and allocating a portion of the cloud infrastructure for the virtual appliance according to the capabilities defined in the specification (e.g., compute, memory, network, storage capabilities).)
	Krishnam also teaches ([Paragraph 3], Examples of cloud architectures include the VMware vCloud Director® cloud architecture software, Amazon EC2™ web service, and OpenStack™ open source cloud computing service. IaaS cloud service is a type of cloud service that provides access to physical and/or virtual resources in a cloud environment. These services provide a tenant application programming interface (API) that supports operations for manipulating IaaS constructs such as virtual machines (VMs) and logical networks.)

As per claim 3, rejection of claim 1 is incorporated:
Easterling teaches the system control processor manager, wherein the system control processor manager is programmed to: 
initiate communication with the system control processor via a first access control manager; 
after initiating communication with the system control processor: 
send a resource availability request to the first information handling system; 
obtain a resource availability response from the first information handling system, wherein the resource availability response specifies at least a network availability of the first information handling system; 
obtain, using at least the resource availability response from the first information handling system, a network connectivity topology. 
([Paragraph 19], In other words, the specification may be deemed in some examples to define a minimum resource envelope needed to support the computing platform to be deployed on the computing environment 100. For example, the capabilities may include minimum firmware levels for supporting the computing platform. Another example of specified capabilities includes network fabric initialization parameters, or in other words, what the desired network topology looks like. Another example specified capability may relate to storage initialization parameters (e.g., for standing up a storage-type computing platform), such as whether the virtual appliance should have block level storage, file level storage, object storage, etc., and/or what storage access protocol to utilize. The capabilities may also include high availability parameters, such as node configuration, fault tolerance, etc. In general, the capabilities defined in the specification need not be written in terms of the underlying infrastructure type of the computing environment 100, thus enabling a caller to deploy to any type of computing environment 100.  [Paragraph 26], the appliance abstraction engine 104 may receive or retrieve updates to platform artifacts, and in turn may provide them to the virtual appliance 112. A lifecycle management component may then update the computing platform accordingly. For example, the lifecycle management component may be part of the computing platform itself or may be part of the component that managed starting up the computing platform (e.g., the self-assembling system referenced above) or may be an independent component. [Paragraph 29], FIG. 2A depicts a computing environment 200 that is physical infrastructure. For example, the physical infrastructure environment 200 includes a bare metal server and/or other physical data center equipment (e.g., a switch). An appliance abstraction engine 204 is deployed to and running on the environment 200 and may be similar in many respects to the appliance abstraction engine 104 described above.  [Paragraph 31], Having been instructed upon initialization that the appliance abstraction engine 204 is in a physical environment, the appliance abstraction engine 204 may utilize its discovery tools for a physical environment, such as message gathering on a management network of the computing environment 200 (e.g., messages based on server power on events, etc.). Because the environment 200 is physical infrastructure, the discovered resources may be described at a low level, in terms of firmware and hardware details, such as the identification of hosts, drives, network switches, ports, uplinks/downlinks, etc.  [Paragraph 36], The appliance abstraction engine 234 may create a virtual appliance 242 in accordance with the specification 240, by interfacing with and controlling the aforementioned virtual machine controller for example. For example, the appliance abstraction engine 234 may provision a virtual machine, bootstrap the specification capabilities (e.g., initializing the network fabric, provisioning storage such as iSCSI-attached disk, etc.), and/or populate computing platform artifacts to the virtual machine controller repositories).  [Paragraph 51], If the environment is physical infrastructure (“YES” at block 402), the appliance abstraction engine proceeds to discover, at block 404, resources of the physical infrastructure environment using message gathering on a management network of the environment and tracks the discovered resources in an inventory. In some implementations, other types of physical infrastructure interrogation techniques may be used, in addition or in the alternative. Then, at block 406, the appliance abstraction engine configures the physical infrastructure environment by, for example, verifying that the environment meets minimum firmware levels defined in the specification, initializing the network fabric, and/or initializing storage. The appliance abstraction engine may also populate the physical environment with platform artifacts, per the specification.)

As per claim 4, rejection of claim 3 is incorporated:
Easterling teaches wherein the network availability specifies a current bandwidth usage of the first information handling system. ([Paragraph 32], In particular, the appliance abstraction engine 204 may ensure minimum firmware levels (i.e., a firmware baseline) are available and perform a firmware update using a corresponding update mechanism if appropriate, may initialize a network fabric and ensure an available bandwidth, and may initialize a storage protocol, all according to the specification 210 capabilities. In an implementation, the appliance abstraction engine 204 may create and configure an overlay network.)

As per claim 6, rejection of claim 1 is incorporated:
Easterling teaches the system control processor manager, wherein the system control processor manager is programmed to: 
obtain the resource allocation request; 
identify, based on network connectivity analysis, the second information handling system as being able to satisfy the resource allocation request using the additional resource; and 
transmit the notification, via the system control processor manager, to the first information handling system. ([Paragraph 19], In other words, the specification may be deemed in some examples to define a minimum resource envelope needed to support the computing platform to be deployed on the computing environment 100. For example, the capabilities may include minimum firmware levels for supporting the computing platform. Another example of specified capabilities includes network fabric initialization parameters, or in other words, what the desired network topology looks like. Another example specified capability may relate to storage initialization parameters (e.g., for standing up a storage-type computing platform), such as whether the virtual appliance should have block level storage, file level storage, object storage, etc., and/or what storage access protocol to utilize. The capabilities may also include high availability parameters, such as node configuration, fault tolerance, etc. In general, the capabilities defined in the specification need not be written in terms of the underlying infrastructure type of the computing environment 100, thus enabling a caller to deploy to any type of computing environment 100.  [Paragraph 26], the appliance abstraction engine 104 may receive or retrieve updates to platform artifacts, and in turn may provide them to the virtual appliance 112. A lifecycle management component may then update the computing platform accordingly. For example, the lifecycle management component may be part of the computing platform itself or may be part of the component that managed starting up the computing platform (e.g., the self-assembling system referenced above) or may be an independent component. [Paragraph 29], FIG. 2A depicts a computing environment 200 that is physical infrastructure. For example, the physical infrastructure environment 200 includes a bare metal server and/or other physical data center equipment (e.g., a switch). An appliance abstraction engine 204 is deployed to and running on the environment 200 and may be similar in many respects to the appliance abstraction engine 104 described above.  [Paragraph 31], Having been instructed upon initialization that the appliance abstraction engine 204 is in a physical environment, the appliance abstraction engine 204 may utilize its discovery tools for a physical environment, such as message gathering on a management network of the computing environment 200 (e.g., messages based on server power on events, etc.). Because the environment 200 is physical infrastructure, the discovered resources may be described at a low level, in terms of firmware and hardware details, such as the identification of hosts, drives, network switches, ports, uplinks/downlinks, etc.  [Paragraph 36], The appliance abstraction engine 234 may create a virtual appliance 242 in accordance with the specification 240, by interfacing with and controlling the aforementioned virtual machine controller for example. For example, the appliance abstraction engine 234 may provision a virtual machine, bootstrap the specification capabilities (e.g., initializing the network fabric, provisioning storage such as iSCSI-attached disk, etc.), and/or populate computing platform artifacts to the virtual machine controller repositories).  [Paragraph 51], If the environment is physical infrastructure (“YES” at block 402), the appliance abstraction engine proceeds to discover, at block 404, resources of the physical infrastructure environment using message gathering on a management network of the environment and tracks the discovered resources in an inventory. In some implementations, other types of physical infrastructure interrogation techniques may be used, in addition or in the alternative. Then, at block 406, the appliance abstraction engine configures the physical infrastructure environment by, for example, verifying that the environment meets minimum firmware levels defined in the specification, initializing the network fabric, and/or initializing storage. The appliance abstraction engine may also populate the physical environment with platform artifacts, per the specification.)

As per claim 7, rejection of claim 6 is incorporated:
Easterling teaches wherein the system control processor manager is further programmed to, after transmitting the notification to the system control processor, proxy communication between the first information handling system and the second information handling system to enable the system control processor to communicate with the additional resource. ([Paragraph 19], In other words, the specification may be deemed in some examples to define a minimum resource envelope needed to support the computing platform to be deployed on the computing environment 100. For example, the capabilities may include minimum firmware levels for supporting the computing platform. Another example of specified capabilities includes network fabric initialization parameters, or in other words, what the desired network topology looks like. Another example specified capability may relate to storage initialization parameters (e.g., for standing up a storage-type computing platform), such as whether the virtual appliance should have block level storage, file level storage, object storage, etc., and/or what storage access protocol to utilize. The capabilities may also include high availability parameters, such as node configuration, fault tolerance, etc. In general, the capabilities defined in the specification need not be written in terms of the underlying infrastructure type of the computing environment 100, thus enabling a caller to deploy to any type of computing environment 100.  [Paragraph 26], the appliance abstraction engine 104 may receive or retrieve updates to platform artifacts, and in turn may provide them to the virtual appliance 112. A lifecycle management component may then update the computing platform accordingly. For example, the lifecycle management component may be part of the computing platform itself or may be part of the component that managed starting up the computing platform (e.g., the self-assembling system referenced above) or may be an independent component. [Paragraph 29], FIG. 2A depicts a computing environment 200 that is physical infrastructure. For example, the physical infrastructure environment 200 includes a bare metal server and/or other physical data center equipment (e.g., a switch). An appliance abstraction engine 204 is deployed to and running on the environment 200 and may be similar in many respects to the appliance abstraction engine 104 described above.  [Paragraph 31], Having been instructed upon initialization that the appliance abstraction engine 204 is in a physical environment, the appliance abstraction engine 204 may utilize its discovery tools for a physical environment, such as message gathering on a management network of the computing environment 200 (e.g., messages based on server power on events, etc.). Because the environment 200 is physical infrastructure, the discovered resources may be described at a low level, in terms of firmware and hardware details, such as the identification of hosts, drives, network switches, ports, uplinks/downlinks, etc.  [Paragraph 36], The appliance abstraction engine 234 may create a virtual appliance 242 in accordance with the specification 240, by interfacing with and controlling the aforementioned virtual machine controller for example. For example, the appliance abstraction engine 234 may provision a virtual machine, bootstrap the specification capabilities (e.g., initializing the network fabric, provisioning storage such as iSCSI-attached disk, etc.), and/or populate computing platform artifacts to the virtual machine controller repositories).  [Paragraph 51], If the environment is physical infrastructure (“YES” at block 402), the appliance abstraction engine proceeds to discover, at block 404, resources of the physical infrastructure environment using message gathering on a management network of the environment and tracks the discovered resources in an inventory. In some implementations, other types of physical infrastructure interrogation techniques may be used, in addition or in the alternative. Then, at block 406, the appliance abstraction engine configures the physical infrastructure environment by, for example, verifying that the environment meets minimum firmware levels defined in the specification, initializing the network fabric, and/or initializing storage. The appliance abstraction engine may also populate the physical environment with platform artifacts, per the specification.)
Krishnan also teaches ([Paragraph 37], In some embodiments, communications between devices (e.g., hosts, VMs, switches, routers, bridges, gateways) of a data center are employed by using one or more route tables. Route tables used in this manner can be the route table of any appropriate physical or virtual networking device (e.g., gateways, routers, switches, bridges, modems, multilayer switches, network interface controllers, and the like) used to implement communications within the data center.  [Paragraph 43], Route tables updated in this manner include route tables for all data centers of a cloud computing environment in some examples. In this way, all hosts and VMs of data centers 102a and 102b communicate with the virtualization manager now executing on VM 306b when communicating with network identifier 192.168.1.1. Thus, the virtualization manager can continue to manage the hosts and VMs of any data centers 102a and 102b, despite the failure of its execution on VM 306a.)

As per claims 9-12 and 14-16.  These are method claims corresponding to the system claims 1-4 and 6-8.  Therefore, rejected based on similar rationale.

As per claims 17-20.  These are non-transitory computer readable medium claims corresponding to the system claims 1-3 and 6.  Therefore, rejected based on similar rationale.

Allowable Subject Matter

Claim(s) 5 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196